FILED
                             NOT FOR PUBLICATION                            JUN 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS JUAREZ-MARTINEZ,                     No. 08-75056

               Petitioner,                       Agency No. A098-436-820

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Juan Carlos Juarez-Martinez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir. 2010), and we deny

the petition for review.

      Juarez-Martinez testified to incidents in El Salvador perpetrated by drug

dealers and gang members because of his work at a drug rehabilitation center.

Substantial evidence supports the agency’s denial of Juarez-Martinez’s asylum

claim because he failed to demonstrate he was or will be harmed by forces the

government of El Salvador is unwilling or unable to control. See id. at 920-23; see

also Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005). Further, we

reject Juarez-Martinez’s contention that the BIA erred in failing to address whether

the harm he suffered rose to the level of persecution, because “[i]n order to

establish eligibility for asylum on the basis of past persecution,” Juarez-Martinez

must show that the incidents were “committed by the government or forces the

government is either ‘unable or unwilling’ to control.” Navas v. INS, 217 F.3d

646, 655-656 (9th Cir. 2000). To the extent Juarez-Martinez claims he is entitled

to humanitarian asylum, this claim fails because he did not establish past

persecution. See 8 C.F.R. § 1208.13(b)(1)(iii).




                                          2                                     08-75056
      Because Juarez-Martinez failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Castro-Perez, 409 F.3d at 1072.

      Finally, substantial evidence supports the agency’s denial of Juarez-

Martinez’s CAT claim because he failed to establish a likelihood of torture by or

with the acquiescence of government officials if returned to El Salvador. See

Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                         3                                      08-75056